ON MOTION FOR CLARIFICATION
PER CURIAM.
We grant appellee Triangle Sod Farms Limited Partnership’s motion for clarification, withdraw our opinion of March 11, 1992 and substitute the following:
We affirm the trial court’s dismissal with prejudice of Count IV of appellants’ amended third amended complaint against appel-lees Andrew Helgesen and Triangle Sod Farms Limited Partnership. See Norris & Associates of Naples, Inc. v. Elkins, 570 So.2d 1386 (Fla. 2d DCA 1990). We reverse the trial court’s dismissal with prejudice of Count I of appellants’ amended third amended complaint as to appellees Angus Investments, Inc. and Edwin A. Jones. The complaint, though inartfully drafted, contains sufficient allegations to state a cause of action against these appel-lees for breach of contract.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
ANSTEAD, LETTS and DELL, JJ., concur.